DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 1/4/2022.
	Claims 1-20 were directly and indirectly amended.
	Claims 1-20 as amended are allowed.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-20 the applied art along with other considered art fail to disclose the claimed invention as recited in independent claims 1, 11, and 19, A method comprising: removing a volume record, associating a source storage virtual machine and a volume, to block operations on the volume by the source storage virtual machine; creating a new volume record to comprise an identifier of a destination storage virtual machine; junctioning the volume for client access through the destination storage virtual machine based upon the new volume record, wherein the iunctionin comprises: performing a copy-tree transition to rehost the volume from being hosted by the source storage virtual machine in a source IPSpace to beinq hosted by the destination storage virtual machine in a destination IPSpace without copying data of the volume, wherein the volume is converted from an old format used by the source storage virtual machine to a new format used by the destination storage virtual machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20120278553 Mudhiganti et al. related to system and method for migration of data clones.
20170235587 Vully et al. related to transitioning volumes between storage virtual machines.
20170235505 Reddy CH et al. related to avoiding data loss in a copy-free transition of storage objects.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 10, 2022